Mr. Presiding Justice Higbee delivered the opinion of the court. 2. Bbokebs, § 64*—computation of commissions. For the purpose of calculating an agent’s commissions on an exchange of property, the property taken by the principal must be assumed to be worth the value placed upon it by the parties to the trade at the time the contract was consummated. 3. Bbokebs, § 95*—when requested instruction properly refused. In an action for brokerage commissions on an exchange of real estate, a requested instruction based on the theory that the contract as consummated between the defendant and purchaser was wholly different from the contract contemplated between the broker and the purchaser, the broker if entitled to recover at all could recover only on a quantum meruit for services rendered, held properly refused for the reason that the contract of exchange was not wholly different from the contract as contemplated between the broker and purchaser. 4. Bbokebs, § 64*—when consummated contract by principal does not defeat right to commissions. A contemplated contract entered into between a broker and a purchaser to exchange the principal’s flouring mill and other real estate for three houses belonging to the purchaser, and a consummated contract later entered into between the purchaser and the principal to exchange the mill for one of the houses, held not to be so different as to require the broker to recover on a quantum meruit for his services rather than upon his express contract for commissions. 5. Bbokebs, § 95*—when requested instruction properly refused. A requested instruction stating a rule of law to govern the jury in case they found that the negotiations for the exchange of the properties had been abandoned by the principal and purchaser, held properly refused where there was no proof of any abandonment of negotiations by the parties. 6. Bbokebs, § 97*—when requested instruction properly refused as misleading. A requested instruction telling the jury that a person employed to make a sale of property is not entitled to a commission where he is not the efficient cause of the consummation of the transaction for which the recovery of commission is sought, held properly refused as misleading in the case, as tending to cause the jury to believe that plaintiff was not entitled to recover unless he had directly brought about the trade exactly as consummated.